Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps appear to be the step intended to come after the phrase ”and” which the claim ends with.  It is assumed that this is a typographical error or that Applicant omitted a step.  There is no limitation for the Examiner to clearly examine thus for the purpose of this examination claim 12 is assumed to end after the cooling step.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “2.5D glass” in claims 2, 13 and appears to be used by the claim to mean “a glass with a beveled edge,” while the accepted meaning is ambiguous. The term is indefinite because the specification does not appear to clearly define or redefine the term.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 12-14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bisson et al. (US 2016/0368807) referred to as Bisson herein after.
Regarding claims 1 and 12, Bisson discloses a method comprising:

Bisson discloses placing the glass article first surface on a mold fixture (304) [0018] the fixture necessarily comprises the first surface having a recess configured so that when the first surface of the glass article is placed on the first surface of the fixture only a portion of the first surface of the glass article contacts the first surface of the fixture in order to mold the shaped glass (Fig 2A-2B); 
heating the glass article to a first temperature in a viscoelastic range such that the glass article sags into the recess in the first surface of the fixture [0018]; and 
cooling the glass article on the fixture to a second temperature [0019]
Bisson discloses all the steps of claim 1 and thus is considered a method for “for compensating for warp in a glass article” wherein the specification does not clearly define compensating warp.  Furthermore [0017] of Bisson discloses managing  and reducing undesirable warp, thus considered compensating.
Regarding claims 4-5 and 13-14, the mold for forming glass of Fig 2 has a recess thus a through-hole as described by [0061] of the present specification and giving the claims the broadest reasonable interpretation in view of the specification.
Regarding claim 6, Bisson a cover glass to be an average 2 mm in depth thus the mold depth being comparable [0020].

20-21 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by of Luzzato (US 20170334770 A1)
	Regarding claims 20-21, Luzzato discloses a method for compensating warp 
removing a portion from a surface of the glass article via CNC machining [0045], [0143, [0182] considered to provide compensation for warping caused by chemical strengthening at least [0039], [0141]; ion baths such as sodium nitrate or potassium [0063], [0066], [0067, [0078]  at 300-500 degrees Celsius and additional ion baths thus repeating the process (for example [0119].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-3, 7-11, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bisson as applied regarding claim 1 above.

MPEP 2144.04 states:
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant
 Thus a change in shape is prima facie obvious.
MPEP 2141 III under KSR states:
Applying a known technique to a known method ready for improvement to yield predictable results is obvious thus it would be obvious to one of ordinary skill in the art to repeat these steps on pre-molded, thus applying a known method, to yield predictable results of further shaping the glass and achieve the desired shape particularly where Bisson is concerned with warp, or altered shape, of the glass is obvious.  The same rationale can be applied use of a known technique to improve similar methods or “obvious to try” rationale with the expectation of further shaping already shaped glass.
Regarding claim 3, in view of the rationale making claim 2 obvious as discussed above it is irrelevant which side of the glass faces the mold to achieve the final desired shape. Nevertheless, Bisson discloses the glass article being shaped for glass covers in handheld devices [0005] thus it would be obvious to one of ordinary skill in the art to place the glass on a recessed mold in the orientation described by claim 3 to shape cover glass known in the art.
Regarding claims 7-9 and 15-17, Bisson discloses the molding occurring viscosity of 102.2 Poise [0028] and cooling occurring viscosity of 10211.81-12.47 Poise [0033] thus overlapping with the heating 
MPEP 2144.05 states, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)

Claims 10-11 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bisson as applied regarding claim 1 above and further in view of Ahmed (US 20140331716 A1)
Regarding claims 10 and 18, Bisson suggests ion-exchange strengthening to reduce, or compensate warp (at least [0040]) however; fails to disclose the parameters.  
In analogous art, Ahmed discloses chemical strengthening of cover glass and reducing warp (at least [0095, claim 1) It is well-known to use sodium and potassium nitrate salts for ion-exchange [0051] around 360 degrees Celsius for strengthening the glass thus it would be obvious to one of ordinary skill in the art to strengthen the cover glass using ion-exchange salt bath.
Regarding claims 11 and 19, Ahmed discloses a warp computer implemented program capable of optimizing the ion exchange based on the molded glass to obtain the optimized warp.
Furthermore, MPEP 2112 states 
"[T]he discovery of a previously unappreciated property  of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property  which is inherently present in the prior art does not necessarily make the claim patentable. 
Thus where the combined teachings of Bisson and Ahmed disclose the same method the same property would be expected and the burden is on the Applicant to show the result would not exist.  Unexpected results must be commensurate in scope with the claims.
Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luzzato (US 20170334770 A1)
Regarding claims 22-23, Luzzato discloses that chemically strengthening thin molded cover glass can cause asymmetric thickness or warp and alleviating warp by CNC machining to fit its basic design needs [0181]-[0183].
It would be obvious to one of ordinary skill in the art to optimize the amount of material removed based on the asymmetric warp and design needs as taught by Luzzato.

Conclusion

23

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741